Case: 4:16-cv-02163-CDP Doc. #: 339 Filed: 08/20/21 Page: 1 of 3 PageID #: 5825




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI

MISSOURI PRIMATE FOUNDATION, ET
AL,
            Plaintiffs and Counterclaim           Case No. 4:16-cv-02163
            Defendants,
      -against-                                   Judge: Honorable Catherine D. Perry
PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC., ET AL,

            Defendants and Counterclaim
            Plaintiffs.

     COUNTERCLAIM DEFENDANT TONIA HADDIX’S MOTION FOR
                  TERMINATING SANCTIONS


      Counterclaim Defendant Tonia Haddix respectfully moves this Court to enter

terminating sanctions against Plaintiffs People for the Ethical Treatment of Animals

and Angela Scott (collectively, PETA). Such sanctions are necessary because PETA,

in its Fourth Motion to Show Cause (the Motion), ECF No. 333, and the Supplement

thereto (the Supplement), ECF No. 337, attempted to obtain relief by deceiving this

Court through material misrepresentations, including both materially false

statements and material omissions. For the reasons set forth more fully in the

memorandum filed herewith, PETA’s two separate attempts to commit fraud on this

Court are sufficient to warrant terminating sanctions.




                                          1
Case: 4:16-cv-02163-CDP Doc. #: 339 Filed: 08/20/21 Page: 2 of 3 PageID #: 5826




Date: August 20, 2021
     Los Angeles, California
                                    Respectfully submitted,


                                     /s/ John M. Pierce

                                    John M. Pierce
                                    PIERCE BAINBRIDGE P.C.
                                    355 S. Grand Avenue, 44th Floor
                                    Los Angeles, CA 90071
                                    Tel: (213) 400-0725
                                    Email: jpierce@piercebainbridge.com

                                    Attorneys for Counterclaim Defendant
                                    Tonia Haddix




                                       2
Case: 4:16-cv-02163-CDP Doc. #: 339 Filed: 08/20/21 Page: 3 of 3 PageID #: 5827



                           CERTIFICATE OF SERVICE

      I hereby certify that, on August 20, 2021, the foregoing COUNTERCLAIM

DEFENDANT TONIA HADDIX’S MOTION FOR TERMINATING SANCTIONS

was filed via the Court’s electronic filing system, which constitutes service upon all

counsel of record.


                                        /s/ John M. Pierce
                                        John M. Pierce
